DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration

The Oath//Declaration as filed05/29/2020 appears not include all inventors.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,   “the pre-driver, bias control circuit, and the amplifier are formed on a same die” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “a pre-driver configured to receive the one or more input signals” it is not clear since the one or more input signals are not clearly defined and it lacks of antecedent basis. Further clarification is needed.

Claim 18 is rejected in the same manner as discussed above in claim 4.
Claims 2-3 & 5-8 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahor et al. (hereinafter, Nagahori) (US 5798664 A).
Regarding claims 1 & 9, Nagahori (Fig. 6) discloses an amplifier system / method, comprising: a pre-driver (transistors 133 & 134) configured to receive one or more input signals and amplify the one or more input signals to create one or more pre-amplified signals; an amplifier (e.g. amplifier 11) configured to receive and amplify the one or more pre-amplifier input signals to create one or more amplified signals, the amplifier further having an output driver termination element; and a bias control circuit (e.g. 131, 131 and circuit 12) connected between the pre-driver and the amplifier, the 
Regarding claims 2 & 10, wherein the bias control circuit includes one or more transistors (see circuit 12 which include amplifier 121 wherein the amplifier inherently include transistors, not shown) configured as level shifters that control a voltage provided the pre-driver.
Regarding claims 3 & 11, wherein the die is a gallium arsenide die (known in semiconductor technology, which considered as intended use).
Regarding claim 4, wherein the bias control circuit includes one or more transistors (see above discussion) can be configured to ensure that the pre-driver bias current is insensitive to process variation and bias voltage variation.
Regarding claims 5 & 13, herein the pre-driver includes one or more amplifier sections. each of which receive a bias signal from the bias control circuit (see Fig. 6, where transistor 133 as a section and transistor 134 as other).
Regarding claims 6 & 14,  wherein each amplifier section (see amplifier 11 which would include transistors) is formed from two transistors in a common source configuration (which considered as intended use).
Regarding claim 15, wherein the amplifier further comprises an output driver termination element (see  Fig. 6 of Nagahori, the amplifier 11 having output terminals) and the bias control circuit receives the one or more bias control circuit input currents from the output driver termination element of the amplifier.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahori in view of Dusad et al (hereinafter, Dusad) (US 8742845 B2).
Regarding claim 7, Nagahori teaches all of the limitations as discussed above in claim 1 except for the amplifier is a DC coupled amplifier having cascode connected transistors. 
Dusad (Fig. 1) teaches an amplifier circuit having transistors 120, 130 and 142, 152 having cascode configuration.
.

Allowable Subject Matter

Claim 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 calls for among others, providing a gain control circuit; and receiving a gain control signal at the gain control circuit to thereby control the gain of the pre-driver.
Claims 16-17 & 19-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 16-17 & 19-20 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "pre-driver configured to receive one or more input signals and pre-amplify the one or more input signals to create one or more pre-amplified signals; a gain control system configured as part of the pre-driver; the gain control system controlling the pre-driver gain in response to a gain control signal provided to the gain control system; an amplifier configured to receive and amplify the one or more pre-amplified signals to create one or more . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843